Case 1:19-cv-02450-REB Document 1 Filed 08/28/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. _________

VERONICA HINES,

       Plaintiff,

v.

LEVEL 3 COMMUNICATIONS, LLC, a Delaware Limited Liability Company, and
CENTURYLINK, INC., a Louisiana Corporation,

      Defendants.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Defendants Level 3 Communications, LLC (“Level 3”), and CenturyLink, Inc.

(“CenturyLink”), by and through their undersigned counsel, submit this Notice of Removal

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. In support of removal, Defendants state as follows:

       1.      Plaintiff Veronica Hines commenced this civil action, identified as Case No.

2019CV32819, against Level 3 and CenturyLink in the District Court, Denver County, Colorado

(the “State Court Action”).

       2.      Level 3 and CenturyLink were served with the Summons and Complaint on August

8, 2019.

       3.      Pursuant to 28 U.S.C. § 1441(a), any civil action brought in a State court asserting

a claim over which the district courts of the United States have original jurisdiction may be

removed by the defendants to the United States district court embracing the place where such

action is pending.
Case 1:19-cv-02450-REB Document 1 Filed 08/28/19 USDC Colorado Page 2 of 4




       4.      In her Complaint, Plaintiff alleges claims against Level 3 and CenturyLink under

the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et. seq., and the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.

       5.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over this action

because both the FMLA and the ADA claims arise under federal law.

       6.      Additionally, the ADA confers jurisdiction on United States district courts for

claims alleging discrimination under that Act. 42 U.S.C. §§ 2000e-5(f)(3), 12117(a).

       7.      The FMLA likewise provides for federal jurisdiction over actions to recover

damages or equitable relief. 29 U.S.C. § 2617(a)(2).

       8.      The District Court of the City and County of Denver is located within this Court’s

district, and thus the action is properly removable to this Court. See 28 U.S.C. § 1441(a).

       9.      This Notice of Removal is being filed within 30 days of the receipt of the initial

pleading setting forth the claims for relief upon which the action is based and is therefore timely

under 28 U.S.C. § 1446(b).

       10.     For the foregoing reasons, the State Court Action may be removed to this Court.

See 28 U.S.C. §§ 1331, 1441, 1446.

       11.     Pursuant to 28 U.S.C. § 1446(a), “a copy of all process, pleadings, and orders

served upon” Defendants, including the Complaint, are attached to this Notice as Exhibit A.

       12.     Pursuant to 28 U.S.C. § 1446(d), Defendants are giving written notice of this

removal to all parties and filing a copy of the Notice with the Clerk of the District Court of the

City and County of Denver, Colorado. A copy of the Notice of Filing of Notice of Removal

(without exhibits) is attached hereto as Exhibit B.


                                                2
Case 1:19-cv-02450-REB Document 1 Filed 08/28/19 USDC Colorado Page 3 of 4




       WHEREFORE, Defendants respectfully request that Case No. 2019CV32819 be removed

from the District Court of the City and County of Denver, Colorado, to the United States District

Court for the District of Colorado, and that this Court enter such further orders as may be necessary

and proper.

       Respectfully submitted this 28th day of August 2019.

                                                              MARTINEZ LAW GROUP, P.C.

                                                              By: /s/ Elizabeth Imhoff Mabey
                                                                 Elizabeth Imhoff Mabey
                                                                 720 South Colorado Boulevard
                                                                 South Tower, Suite 1020
                                                                 Denver, CO 80246
                                                                 Telephone: (303) 597-4000
                                                                 Fax: (303) 597-4001
                                                                 mabey@mlgrouppc.com

                                                              ATTORNEY FOR DEFENDANTS




                                                 3
Case 1:19-cv-02450-REB Document 1 Filed 08/28/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of August 2019, I filed and served a true and correct
copy of the foregoing via the CM/ECF system on the following:

       David Lichtenstein
       Matt Molinaro
       Kristina Rosett
       Law Office of David Lichtenstein, LLC
       1556 Williams Street, Suite 100
       Denver, CO 80218-1661
       dave@lichtensteinlaw.com
       matt@lichtensteinlaw.com
       kristina@lichtensteinlaw.com
       Attorneys for Plaintiff


                                                             /s/ Beth Reinhardt
                                                                Beth Reinhardt




                                                 4
